  

Case 20-10343-LSS Doc 5188 _ Filed 06/02/21 Page 1 of 2

 
 
   
 
  
    
  
 
 
    
  
   
 
  

FILED
To the Honorable Justice Lacrgptelinece “A gease!n.,

CLERK |
U.S. BANKRUPTCY COUR}

L thank you for all the HmBtanar GuApeey you are
pectting inte the BSA Bankruptey Case. IM clesm
number 5 Ait L'm writing to let i+ be
known that the 6854's plan does very little +o
Compensate those of us whem suffered from sexucal
abuse under their care and its entirely unacceptable,

T's like a slap in the face, T+ fook a great deal of

courage TO Come Gocwacd, Whet T went through wes

hegrading and shameful, I am still deeply atlected by i,
© TL believe the results Ff this case will set a precedent

oe other institections with children they are responsible

iw Totlegs Sheba) the world whet America thinks of our

children. A hacsh punishment 5 the only answer and will

certainly help ecevent many lives $com being cuined in

the Suture,

L have Catth Sn you and our ‘yedicial system to do whats
eight by me and everyone else thet's been abused under
bSAS cae.

   

%-249-202/

; add«ess —_—Y
Case 20-10343-LSS Doc 5188 _ Filed 06/02/21 Page 2 of 2

 

 

 
